Order denying an application for an order of prohibition unanimously affirmed, with $10 costs and disbursements. In our opinion, the indictment involved in this proceeding charges the crime of publishing a libel under sections 1340 and 1343 of the Penal Law, of which the County Court of Kings County has jurisdiction by virtue of the provisions of sections 138 and 134 of the Code of Criminal Procedure. (Cf. People v. Hudson Val. Constr. Go., 217 N. Y. 172; Matter of Kowalsky, 73 Cal. 120.) Jurisdiction is properly in Kings County, also, by reason of the allegations in the indictment that appellant procured, instigated and caused the defamatory statement to be published in that county. (Cuvillier v. State of New York, 250 N. Y. 258; Penal Law, § 2.) The application, therefore, was properly denied on the merits. In any event, the denial was proper in the exercise of discretion. (Matter of Polansky v. Sobel, 285 App. Div. 1178.) Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ. [See post, p. 764.]